Per Ciiriam.
Suit to foreclose a mortgage given to secure installments, the last of which was not due. Default. Judgment for sale, without inquiry as to the divisibility of the mortgaged premises, &c. Appearance by the defendant at *230the same term, and motion to set aside the judgment for sale, on account of the irregularity. Motion overruled, &c.
J. II Jones, for the appellant.
W. Grose, for the appellee.
The motion should have been granted, notice having been given to plaintiff. See Cubberly v. Wine, 13 Ind. 353. The judgment was clearly erroneous on its face, as the Court could not fail to see.
The judgment is reversed bach to the default, with costs, but no further. Cause remanded for further proceedings.